        Case 6:06-cr-60011-AA        Document 304        Filed 03/30/20    Page 1 of 11




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
GEOFFREY A. BARROW
Assistant United States Attorney
Geoffrey.Barrow@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                             6:06-cr-60011-AA-1

               v.                                    OPPOSITION TO DEFENDANT’S
                                                     MOTION TO RECONSIDER
JOSEPH DIBEE,                                        DETENTION ORDER

              Defendant.


       Defendant moves this Court to reconsider its January 29, 2020, Order (ECF 286) denying

his motion for release based not on any errors of fact or law underlying the Order but instead on

the speculative prospect of a COVID-19 outbreak at the facility where he is being detained

pending trial. Defendant’s speculation is both unsubstantiated and unwarranted. There are no

known cases of COVID-19 at the facility and no evidence that the facility’s staff is unprepared to

address such cases if they should arise. Defendant’s proposed release to home confinement with

his sister, a physician, in Seattle, Washington, the epicenter of the COVID-19 outbreak, could


Government’s Opposition to Defendant’s Motion to                                           Page 1
Reconsider Detention Order
        Case 6:06-cr-60011-AA        Document 304        Filed 03/30/20     Page 2 of 11




increase his chances of contracting the disease and it would not reasonably assure his appearance

and the safety of the community. The Court should deny the motion.

I.     Factual & Procedural Background

       The factual and procedural history of this case is fully set forth in the government’s

Opposition to Defendant’s Release from Custody (ECF No. 269), which is incorporated herein

by reference, and this Court’s Order (ECF No. 286). In summary, for several years defendant

was a member of a conspiracy to commit arson. The conspiracy attempted to influence

government policy and business practices by means of violence, sabotage, destruction of

property, and intimidation.

       Dibee was personally responsible for at least two arsons. In July of 1997, Dibee helped

to destroy the Cavel West Meat Packing Plant in Redmond, Oregon, using timing devices he

designed and fabricated. Four years later, he helped destroy the Bureau of Land Management’s

Wild Horse Corrals near Litchfield, California.

       Dibee and his attorney met with the government in December of 2005. After hearing the

case against him, Dibee destroyed evidence and enlisted a friend to drive him to Mexico. From

Mexico City, Dibee flew to Beirut, Lebanon. From Lebanon, he traveled to Syria where he

established residence. He eventually moved to Russia where he met and married his wife, who

remains in Russia. Neither Syria nor Russia have an extradition treaty with the United States.

Dibee remained a fugitive for more than twelve years. He was arrested in Havana, Cuba,

traveling on a Syrian passport in August of 2018.

////

////


Government’s Opposition to Defendant’s Motion to                                            Page 2
Reconsider Detention Order
         Case 6:06-cr-60011-AA        Document 304        Filed 03/30/20     Page 3 of 11




II.     Applicable Law

        A.      Standard for Reconsideration of Detention

        Pursuant to 18 U.S.C. § 3142(f), a detention hearing may be reopened “if the judicial

officer finds that information exists that was not known to the movant at the time of the hearing

and that has a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any other person

and the community.” In seeking to re-open the detention hearing, Dibee relies solely on the

COVID-19 outbreak and the travel restrictions associated with the pandemic to establish that he

is no longer a flight risk.

        B.      Factors for Consideration

        A defendant shall be detained pending trial where “no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e). The government bears the burden of

establishing danger to the community by clear and convincing evidence; risk of flight need be

proven only by a preponderance of the evidence. United States v. Aitken, 898 F.2d 104, 107 (9th

Cir. 1990); United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986).

        Where, as here, there is probable cause to believe that defendant committed an offense

enumerated in 18 U.S.C. § 2332b(g)(5)(B), which carries a maximum term of imprisonment of

10 years or more, there exists a rebuttable presumption that no condition or combination of

conditions of release will reasonably assure the appearance of the person as required and the

safety of the community. 18 U.S.C. § 3142(e)(3)(C). Count 1 of the Second Superseding

Indictment charges Dibee with Conspiracy to Commit Arson in violation of 18 U.S.C. § 844(n)

and Count 6 charges Dibee with Arson in violation of 18 U.S.C. § 844(i). Both offenses carry a
Government’s Opposition to Defendant’s Motion to                                        Page 3
Reconsider Detention Order
        Case 6:06-cr-60011-AA         Document 304        Filed 03/30/20     Page 4 of 11




maximum penalty of 10 years or more and are specifically enumerated in 18 U.S.C. §

2332b(g)(5)(B).

        In presumptive detention cases, the burden of proof shifts to defendant to rebut the

presumption of dangerousness. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008)

(noting that in terrorism case involving presumption, the presumption shifts a burden of

production to the defendant, [but] the burden of persuasion remains with the government). Even

if the presumption is rebutted, however, the presumption does not disappear, but continues to

carry evidentiary weight. See Hir, 517 F.3d at 1086 (The presumption is not erased when a

defendant proffers evidence to rebut it; rather the presumption remains in the case as an

evidentiary finding militating against release, to be weighed along with other evidence relevant

to factors listed in § 3142(g)).

        If a defendant proffers evidence to rebut the presumption, the Court should consider the

following factors to determine if there are any conditions of release that will reasonably assure

the appearance of the defendant and the safety of the community:

        (1)     the nature and circumstances of the offense charged, including whether the
                offense is a crime of violence, a violation of section 1591, a Federal crime
                of terrorism, or involves a minor victim or a controlled substance, firearm,
                explosive, or destructive device;

        (2)     the weight of the evidence against the person;

        (3)     the history and characteristics of the person, including (A) the persons character,
                physical and mental condition, family and community ties, employment, financial
                resources, criminal history, history relating to drug or alcohol abuse, and record
                concerning appearance at court proceedings; . . .

        (4)     the nature and seriousness of the danger to any person or the community that
                would be posed by the defendants release.

18 U.S.C. § 3142(g) (emphasis added).

Government’s Opposition to Defendant’s Motion to                                               Page 4
Reconsider Detention Order
           Case 6:06-cr-60011-AA         Document 304       Filed 03/30/20     Page 5 of 11




           The Federal Rules of Evidence do not apply in pretrial detention proceedings. Fed. R.

Evid. 1101(d)(3); 18 U.S.C. § 3142(f)(2)(B). Accordingly, both the government and the defense

may present evidence by proffer or hearsay. Winsor, 785 F.2d at 756.

III.       ARGUMENT

           The defense urges the Court to reopen its detention determination in light of the global

COVID-19 pandemic. The Court should decline to do so.

           A.     COVID-19 Concerns Alone Do Not Warrant Release

           Defendant cites the speculative possibility of exposure to COVID-19 while incarcerated as

grounds for release. The current rate of infection in Oregon correctional institutions where federal

pretrial detainees are held is zero. Defendant cites no specific vulnerability to the illness, and other

than generalized concerns about in-custody defendants, cites no particularized risk to himself based

upon the current custodial environment.

           As of March 30, 2020, the Bureau of Prisons reported only nineteen cases among

incarcerated inmates nationwide. Those inmates have been isolated and are receiving appropriate

medical treatment. 1 To date, there have been no confirmed cases at the BOP facilities at Sheridan,

and the warden there reports that extraordinary screening procedures have already been

implemented. 2

////

////



       1
      Available at https://www.bop.gov/coronavirus, last viewed March 30, 2020, at 9:42 a.m.
reporting COVID-19 positive cases as of March 29, 2020, at 3:00 p.m.
    2
      For example, every delivery driver bringing goods to the complex is screened at the entry
gate. Their temperatures are taken and they must complete a questionnaire before even being
allowed onto prison grounds. Incoming inmates are specifically screened for COVID-19.
Government’s Opposition to Defendant’s Motion to                                          Page 5
Reconsider Detention Order
          Case 6:06-cr-60011-AA        Document 304       Filed 03/30/20     Page 6 of 11




         In Multnomah County, where defendant is housed, the Multnomah County Sheriff’s Office

has taken steps over the past few weeks to mitigate risks of COVID-19. On March 13, 2020, as

stated in a press release from March 18, 2020, the following steps have been taken:

    •    The Sheriff’s Office opened an additional dorm at Multnomah County Inverness Jail Friday,

         March 13, to allow for better implementation of social distancing guidelines;

    •    With input from Dr. Michael Seale of Multnomah County Corrections Health and former

         Tri-County Health Officer Dr. Paul Lewis, enhanced screening measures have been enacted

         when individuals arrive at jail. This process includes screening for specific symptoms

         related to COVID-19, travel history and contact history, as well as testing per Oregon

         Health Authority guidelines and enforcing social distancing.

    •    Sheriff's Office staff is conducting enhanced facility cleaning — a standard practice during

         cold and flu season.

“Multnomah County Public Safety Partners Responding to COVID-19” Press Release, March 18,

2020, available at https://multco.us/multnomah-county/news/multnomah-county-public-safety-

partners-responding-covid-19. Jail visitations have also been cancelled. Further, local law

enforcement has delayed reporting dates and prioritized cases to reduce the potential for crowding

at jail facilities.

         Jail officials report the Multnomah County Sheriff's Office “is taking proactive steps and

implementing temporary measures to ensure the health and safety of our workforce and those we

serve during this health emergency, and to preserve long-term viability of law enforcement and jail

operations in the county.” “Multnomah County Sheriff's Office Response to COVID-19,” available

at https://www.mcso.us/site/COVID_19.php.


Government’s Opposition to Defendant’s Motion to                                              Page 6
Reconsider Detention Order
        Case 6:06-cr-60011-AA         Document 304        Filed 03/30/20     Page 7 of 11




       Corrections Health has been screening for travel and COVID symptoms on entry to the jail

and for any respiratory complaint since the end of January. They now screen everyone at booking

and continue daily screening for all incoming individuals for at least the first 14 days of

incarceration, and for all individuals with underlying conditions (age >60, insulin-dependent

diabetes, cardiovascular disease, pregnancy, etc.) for at least 30 days. The Jail’s Classification Unit

has set up specialized housing modules so that Corrections Health can further screen new bookings

and watch for symptoms through an incubation period before placing them in an open dorm.

       To date, there have been zero confirmed cases of COVID-19 within MCSO corrections

facilities. Tests are being completed based upon public health guidance and Corrections Health

screenings for COVID 19 symptoms.

       Defendant does not claim to have any conditions that would make him uniquely vulnerable

to the COVID-19 virus. The speculative possibility of COVID-19 finding its way into a pretrial

detention facility at some point in the future is no reason to ignore the clear and present danger

defendant poses to the community, and the clear and present risk of flight he presents if released.

       Nothing about the COVID-19 pandemic materially changes the defendant’s incentives to

flee or mitigate the danger he poses to others. See 18 U.S.C. §3142(e)(1). Defendant’s belief that

incarceration increases his chances of infection—a belief evidenced by his current motion—

suggests that his incentives to abscond may have increased. And during a time when community

and law-enforcement resources are devoted to fighting COVID-19, it may be easier for a motivated

defendant to do so. Nor are COVID-19’s risks necessarily a deterrent to flight, for someone, like

defendant, facing substantial charges and the likelihood of lengthy incarceration upon his

conviction.


Government’s Opposition to Defendant’s Motion to                                              Page 7
Reconsider Detention Order
        Case 6:06-cr-60011-AA          Document 304        Filed 03/30/20      Page 8 of 11




       Defendant focuses his motion solely on the health risks he and other incarcerated individuals

purportedly face from a potential COVID-19 outbreak. The Bail Reform Act, however, prohibits

categorical grants or denials of bail that are untethered from an individualized determination of the

factors set forth in §3142(g). See United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir.

2019). To be sure, the Bail Reform Act instructs the Court to consider a defendant’s own “physical

and mental health” in determining “whether there are conditions of release that will reasonably

assure the appearance of the person as required and the safety of any other person and the

community.” 18 U.S.C. §3142(g)(3)(A). For example, if a defendant suffers from a serious

medical condition that is either incapacitating or requires constant medical care, it may be

reasonable to infer that this condition makes the defendant less likely to flee or less of a risk to the

community (depending, of course on his past criminal history and the nature of his current offense).

But the general existence of a pandemic does not have significant bearing on whether a non-

symptomatic defendant’s actual “physical and mental health” weighs in favor of release.

Defendant’s pointing to a potential COVID-19 outbreak at Inverness Jail is certainly not sufficient

to justify reconsidering the Court’s ruling that release on conditions would be inadequate to ensure

defendant’s appearance or to protect “the safety of any other person and the community.” 18 U.S.C

§3142(e)(1).

       B.      New Information Demonstrates Defendant’s Release Poses a Danger to the
               Community and a Risk of Flight

       The Court’s January 29, 2020, Order found that defendant did not pose a danger to the

community because there was no evidence that defendant had engaged in violent activity since

the offense conduct in 2001. The government conceded that it had very little information about

defendant’s behavior during the twelve years he was a fugitive. Evidence that was not

Government’s Opposition to Defendant’s Motion to                                               Page 8
Reconsider Detention Order
        Case 6:06-cr-60011-AA          Document 304      Filed 03/30/20     Page 9 of 11




previously presented to the Court supports a finding that defendant’s release would pose a danger

to the community and that he remains a risk of flight.

       On June 11, 2019, while detained at FCI Sheridan, Dibee called a number identified as

belonging to his sister, Dr. Maha Coles. A transcript of the call is attached as Exhibit A.3 The

call was placed from a monitored line and includes a standard warning that the call is being

recorded. Dibee tells the woman on the line to “listen to me in Arabic and do not say anything in

English.” He explains that he has been accused of allowing someone to use his phone, and he is

concerned that he will be prohibited from making calls for three months. He further complains

that “the woman who accused me she is playing with my mails.” Dibee gives a very direct order,

“I want you to sue her personally not the FCI but for her only I want to destroy her house. I want

to ruin her life. understand what I mean?” Dibee explains his approach:

       They don’t understand unless you are violent with them so I want to let them
       understand. I want to sue them and let them pay me 4 million dollar and then we
       will see where the things are going to work.

Exhibit A at 2. Later, he characterizes the conduct as criminal and says that he wants to see the

employee arrested. Despite his representation to this Court that he changed during his years as a

fugitive, here, Dibee is expressly urging violence. He seeks to destroy the life of a BOP

employee over a disciplinary matter.

       In the call, Dibee also talks about traveling to Russia. In the context of the female

contacting Dibee’s lawyer, she asks if she should call “Paul.” Dibee responds, “I am going to

kick him at the beginning of the month but when I go to Russia I am going to kick him.”




   3
      In the call, Dibee speaks with another individual on unrelated topics. That portion of the
call has been redacted.
Government’s Opposition to Defendant’s Motion to                                            Page 9
Reconsider Detention Order
       Case 6:06-cr-60011-AA         Document 304        Filed 03/30/20     Page 10 of 11




       This evidence, which was not previously available to the Court supports detaining

defendant as a danger to the community and a risk of flight.

       C.      Defendant’s Release Plan Would Not Assure His Appearance or
               Protect the Community

       Defendant’s proposed release plan to home confinement with his sister, a physician in

Seattle, Washington, could increase his chances of contracting the disease and it would endanger

others. King County, Washington has 2,161 reported COVID-19 cases and 141 deaths. 4 Dibee’s

sister’s work as a physician unfortunately puts her at a greater risk of exposure than the general

population.

       Moreover, release on conditions such as home monitoring poses a risk to the Probation

Officers who must install location-monitoring tools, which is a fact the Court should consider

“given the current recommendations regarding implementation of social distancing.” United

States v. Martin, 2020 WL 1274857, *4 (D. Md. Mar. 17, 2020). Also, in the current climate,

irresponsible social habits will endanger the community. See Hir, 517 F.3d at 1088

(“community,” within the meaning §3142, is not necessarily confined to local geography). All

Washington residents are currently subject to a stay-at-home order to avoid the spread of

COVID-19. See Washington Governor’s Proclamation 20-25 (March 23, 2020). Oregon

residents are subject to similar restrictions. See Oregon Governor’s Executive Order No. 20-12

(March 23, 2020). These rules, though enforceable by peace officers, rely largely on voluntary

obedience. A person who ignores such admonitions and rules could increase infection rates,

leading to severe illness and death. If defendant were released from custody, he would likely be



   4
    Available at https://www.doh.wa.gov/emergencies/coronavirus, last viewed on March 30,
2020, at 10:09 a.m.
Government’s Opposition to Defendant’s Motion to                                   Page 10
Reconsider Detention Order
        Case 6:06-cr-60011-AA        Document 304        Filed 03/30/20     Page 11 of 11




transported by U.S. Marshals from Inverness Jail to the courthouse in downtown Portland.

Presumably, a member of Dibee’s family would drive from Seattle to Portland to pick him up

and return to Seattle. This travel could jeopardize the health of numerous people.

        Defendant concedes that he wants to return to Russia, but suggests that COVID-19 travel

restrictions and the fact that he has surrendered his passport to his attorney would prevent him

from fleeing. Def. Mem. at 4. While Dibee may not be able to fly from Portland to Russia,

nothing would prevent him from illegally crossing the border, securing a new Syrian passport

and booking an available flight. 5 He clearly has the resources and, having fled once before, the

ability to do so.

        Defendant’s speculative concerns regarding an outbreak at Inverness Jail should not be

permitted to overwhelm the careful balance of factors prescribed by Congress in determining

whether he is properly subject to pretrial detention. See Martin, 2020 WL 1274857 at *3

(rejecting similar argument, and noting that “as concerning as the COVID-19 pandemic is,” the

court’s consideration “must in the first instance be an individualized assessment of the factors

identified by the Bail Reform Act.”). Dibee’s release plan would not assure his appearance or

the safety of the community. He should remain in custody pending trial.

Dated: March 30, 2020                                Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney


                                                     s/ Geoffrey A. Barrow
                                                     GEOFFREY A. BARROW
                                                     Assistant United States Attorney



    5
    There is a Syrian embassy in Vancouver, Canada, approximately 140 miles from Seattle.
Government’s Opposition to Defendant’s Motion to                                   Page 11
Reconsider Detention Order
